ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a timely filed Notice of Appeal (i.e. Petition for Review) of a February 27, 2012 Order of the Court, Honorable Roxanne Gourneau, presiding. The Petition was filed by Myrna First, Lay Advocate, for Appellant. No appearance has been made by Fort Peck Tribes, as review has not yet been granted.
The Order which is the subject of the Petition for Review is a Fact Finding Hearing Order dated Februaiy 27, 2012 (Order). The Order addresses the Matter of Chevelle Red Eagle (d/o/b July 3, 2010), minor Indian child, deemed to be abused, abandoned, neglected and/or dependent. The Fact Finding Hearing was brought pursuant to Title IX, Chapter 5, Section 505 CCOJ. As such, the Order is not a final Order as required for appeal to this Court.
The jurisdiction of this Court extends to final orders and judgments of the Fort Peck Tribal Court:
The jurisdiction of this Court extends to final orders and judgments of the Fort Peck Tribal Court:
*318“The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgments of the Tribal Court”. Comprehensive Code of Justice, Title II, chapter 2, Section 202
BASED UPON THE FOREGOING, IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Review be, and the same is hereby denied.
2. The Stay of Order pending appeal be, and the same is hereby denied.